Citation Nr: 0938727	
Decision Date: 10/13/09    Archive Date: 10/22/09

DOCKET NO.  07-31 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for vertigo due to 
bilateral eardrum rupture.  

3.  Entitlement to service connection for sleep apnea 
(claimed as lung disease).  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel




INTRODUCTION

The Veteran had active duty service from August 1955 to 
September 1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was filed in April 2005, a 
statement of the case was issued in August 2007, and a 
substantive appeal was received in September 2007.  The 
Veteran requested a Board hearing, however, he withdrew that 
request in August 2009.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran has claimed entitlement to service connection for 
bilateral hearing loss, vertigo due to bilateral eardrum 
rupture, and sleep apnea.  The Board notes that the Veteran 
stated in the September 2007 substantive appeal that he 
developed, and was treated for, an ear infection in service.  
He stated that he has suffered vertigo and hearing loss since 
the ear infection.  The Veteran underwent a VA examination in 
June 2008.  The VA examiner diagnosed bilateral hearing loss 
and noted that any opinion as to the etiology of the hearing 
loss would be based on speculation.  The examiner noted that 
the Veteran may benefit from a referral to an 
otolaryngologist due to reports of vertigo and an asymmetric 
hearing loss.  In light of the evidence of record, the Board 
finds that VA's duty to assist the Veteran requires a VA 
examination of the Veteran by an otolaryngologist to evaluate 
the Veteran's claims that he currently suffers from bilateral 
hearing loss, as well as vertigo due to bilateral eardrum 
rupture, and to obtain opinions of the etiology of any 
bilateral hearing loss and vertigo.  38 U.S.C.A. §§ 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, and 3.326(a) 
(2009).

The otolaryngological examination should be followed by a VA 
audiological examination to evaluate the Veteran's claim that 
he currently suffers from bilateral hearing loss, and to 
obtain an opinion of the etiology of any bilateral hearing 
loss disability.  38 U.S.C.A. §§ 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, and 3.326(a) (2009).

The Veteran also stated in the September 2007 substantive 
appeal that he worked with chemicals to clean jet engine 
parts and engine compartments in service.  He stated that 
exposure to these chemicals affected his breathing during 
service and has led to current sleep apnea.  In light of the 
evidence of record, the Board believes that a VA examination 
and opinion (based on a review of the claims file) is 
necessary to comply with 38 C.F.R. § 3.159(c)(4) (2009).  

Finally, the Board notes that during the pendency of this 
appeal, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the Veterans Claims 
Assistance Act of 2000 (VCAA) notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including the 
degree of disability and the effective date of an award.  In 
the present appeal, the Veteran was provided with notice of 
what type of information and evidence was needed to 
substantiate his claims of service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish disability ratings or effective dates for the 
disabilities on appeal.  As these questions are involved in 
the present appeal, and in light of this matter being 
remanded for additional development, the RO is requested to 
provide proper notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that informs the Veteran that disability 
ratings and effective dates for the award of benefits will be 
assigned if service connection is awarded, and also include 
an explanation as to the type of evidence that is needed to 
establish both a disability rating and an effective date. 



Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be furnished a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish disability ratings and 
effective dates for the claim on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  The Veteran should be scheduled for a 
VA examination to be performed by an 
otolaryngologist.  It is imperative that 
the claims file be made available to the 
examiner for review in connection with 
the examination.  If current hearing loss 
disability is shown, then the examiner 
should offer an opinion as to whether it 
is at least as likely as not (a 50% or 
higher degree of probability) that such 
hearing loss disability is etiologically 
related to the Veteran's active duty 
service.  If current vertigo is shown, 
then the examiner should offer an opinion 
as to whether it is at least as likely as 
not (a 50% or higher degree of 
probability) that such vertigo is 
etiologically related to the Veteran's 
active duty service.  All opinions and 
conclusions expressed must be supported 
by a complete rationale in a report.  

3.  The Veteran should be scheduled for a 
VA audiological examination following the 
otolaryngologist examination.  It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examination.  All 
audiological findings, including speech 
recognition scores using the Maryland CNC 
Test, should be reported.  If current 
hearing loss disability is shown, then 
the examiner should offer an opinion as 
to whether it is at least as likely as 
not (a 50% or higher degree of 
probability) that such hearing loss 
disability is etiologically related to 
the Veteran's active duty service.  All 
opinions and conclusions expressed must 
be supported by a complete rationale in a 
report.

4.  The Veteran should be scheduled for 
an appropriate VA examination to 
determine the nature and etiology of any 
current sleep apnea.  It is imperative 
that the claims file be made available to 
the examiner for review in connection 
with the examination.  Any medically 
indicated special tests should be 
accomplished.  After reviewing the claims 
file and examining the Veteran, the 
examiner should offer an opinion as to 
whether it is at least as likely as not 
(a 50% or higher degree of probability) 
that sleep apnea was manifested during 
the Veteran's active duty service.  If 
so, any current sleep apnea should be 
clearly described.  

5.  After completion of the above, the RO 
should review the expanded record and 
undertake a merits analysis of the claims 
of service connection for bilateral 
hearing loss, vertigo due to bilateral 
eardrum rupture, and sleep apnea.  Unless 
the benefits sought are granted, the 
Veteran should be furnished a 
supplemental statement of the case and be 
afforded an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review. 

The Veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


